Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 03/22/2021 for application 16/613826.
Claims 1-4 and 7-9 are currently pending and have been fully considreed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. 7125827) in view of MASANORI et al. (JP-2510233-B2) in view of the machine translation of MASANORI et al.
Regarding claim 1, LI teaches a composition that comprises a fatty acid, a polyalkylene polymer, and an anionic surfactant.
LI teaches that the composition may be used for lubricating conveyor tracks and belts (Abstract).
It is further noted that the claims are compositions claims.
“Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
The polyalkylene polymer is taught in lines 15-67 of column 2, and lines 1-67 of column 3, to be a polyalkylene glycol polymer.
LI teaches in lines 1-14 of column 6 that the fatty acid may be saturated or unsaturated and comprises from 4 to 24 carbon atoms.
Isononanoic and nonanoic acids are C9 fatty acids.
It would be obvious to one of ordinary skill in the art to use nonanoic acids (saturated C9 fatty acids) with a reasonable expectation of success.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
LI teaches in lines 23-44 of column 8 the composition may include a solvent. Water is taught to be the most common and preferred solvent.
LI teaches in lines 23-36 of column 9 that other ingredients may be added such as other surfactants. The surfactants are taught to include cationic surfactants.
Li teaches in lines 23-37 of column 12 that detergents/dispersing agents may be added. Examples of suitable dispersing agents include triethanolamine.

LI teaches in lines 57-67 of column 5 that the polyalkylene glycol can comprise from 1-99 wt%.
LI teaches in lines 34-40 of column 6 that the fatty acid can comprise up to 50 wt% of the composition.
LI teaches in lines 13-23 of column 8 that the anionic surfactant such as the triethanolamine may comprise up to 50 wt% of the composition.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
LI teaches in lines 35-36 of column 9 that the other ingredients such as cationic surfactants may be added in any amount to achieve the desired results.
“Wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
LI does not explicitly teach the use of 1,3 bisaminocyclohexane.

MASANORI et al. teach the use of a combination of diamines including 1, 3-bis(aminomethyl) cyclohexane for antibacterial purposes.
The total amount of diamines is taught in page 3 to be from 1 to 30%.   
It would be well within one of ordinary skill in the art to use the blend of antibacterial amine with 1,3, bis(aminomethyl)cyclohexane in the composition that LI teaches to impart antibacterial properties with a reasonable expectation of success.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, the polyalkylene glycol polymer is specifically taught in lines 17-29 of column 2 to include polymers of alkylene oxides or derivatives. The polyalkylene glycol polymers are further taught from lines 30-67 of column 2, and lines 1-67 of column 3.
ethylene oxide/propylene oxide copolymers.
Regarding claim 3, it is noted that the claims are written such that the surfactant in present claim 1 does not have to be the fluorine-based surfactant. LI explicitly teaches cationic surfactants may be present.
Regarding claim 4, LI further teaches in lines 28-67 of column 13 that the other ingredients include biofilm reducing agents that may also be added.
LI teaches that cationic surfactants such as dimethyl didecyl ammonium chloride may be added as biofilm reducing agents.
Regarding claim 7, LI teaches in lines 47-56 of column 5 the surface tension of a block copolymer that may be used as the polyalkylene glycol polymer.
LI does not explicitly teach a surface tension at 20.5°C of 24 mN/m.
“Wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
Regarding claim 8, LI teaches in lines 47-56 of column 5 the viscosity of a block copolymer that may be used as the polyalkylene glycol polymer.
LI does not explicitly teach a kinematic viscosity at 25°C of 0.95 mm2/s.

“Wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
Regarding claim 9, LI does not explicitly teach the pH of the composition.
However, LI also teaches in lines 25-50 of page 3 that the addition of anionic surfactant raises the pH of the composition. LI further teaches in lines 43-54 that the anionic surfactant include those in which the hydrophobic section carries no charge unless the pH is raised to neutrality or above.
LI further teaches in lines 15-24 of column 11 that many surfactants are most effective at neutral pH range.
It would be therefore be obvious to one of ordinary skill in the art to provide a composition at neutral pH range (around 7).
Claim Rejections - 35 USC § 103
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. 7125827) in view of KAWATO et al. (JP 5629605 B2) in view of the machine translation of KAWATO et al. 

LI teaches that the composition may be used for lubricating conveyor tracks and belts (Abstract).
It is further noted that the claims are compositions claims.
“Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The polyalkylene polymer is taught in lines 15-67 of column 2, and lines 1-67 of column 3, to be a polyalkylene glycol polymer.
LI teaches in lines 1-14 of column 6 that the fatty acid may be saturated or unsaturated and comprises from 4 to 24 carbon atoms.

It would be obvious to one of ordinary skill in the art to use nonanoic acids (saturated C9 fatty acids) with a reasonable expectation of success.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
LI teaches in lines 23-44 of column 8 the composition may include a solvent.  Water is taught to be the most common and preferred solvent.
LI teaches in lines 23-36 of column 9 that other ingredients may be added such as other surfactants. The surfactants are taught to include cationic surfactants.
Li teaches in lines 23-37 of column 12 that detergents/dispersing agents may be added. Examples of suitable dispersing agents include triethanolamine.
Furthermore, LI teaches in lines 38-38 of column 7 that anionic surfactants that may be use include triethanolamine.
LI teaches in lines 57-67 of column 5 that the polyalkylene glycol can comprise from 1-99 wt%.
LI teaches in lines 34-40 of column 6 that the fatty acid can comprise up to 50 wt% of the composition.
triethanolamine may comprise up to 50 wt% of the composition.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
LI teaches in lines 35-36 of column 9 that the other ingredients such as cationic surfactants may be added in any amount to achieve the desired results.
“Wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
LI does not explicitly teach the use of 1,3 bisaminocyclohexane.
However, KAWATO et al. teach a water-soluble metal working fluid that may comprise a surfactant, a fatty acid, and a lubricant.
KAWATO et al. teach on page 2 that the use of an antibacterial amine is known in the art such as 1,3-bisaminocyclohexane is known.  
It would be well within one of ordinary skill in the art to use a known antibacterial amine such as 1,3-bisaminocyclohexane as a portion of the amines in the composition that LI teaches to impart antibacterial properties.
prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, the polyalkylene glycol polymer is specifically taught in lines 17-29 of column 2 to include polymers of alkylene oxides or derivatives. The polyalkylene glycol polymers are further taught from lines 30-67 of column 2, and lines 1-67 of column 3.
LI explicitly teaches in lines 13-21 of column 5 one particular type of polyalkylene polymer includes ethylene oxide/propylene oxide copolymers.
Regarding claim 3, it is noted that the claims are written such that the surfactant in present claim 1 does not have to be the fluorine-based surfactant. LI explicitly teaches cationic surfactants may be present.
Regarding claim 4, LI further teaches in lines 28-67 of column 13 that the other ingredients include biofilm reducing agents that may also be added.
LI teaches that cationic surfactants such as dimethyl didecyl ammonium chloride may be added as biofilm reducing agents.
Regarding claim 7, LI teaches in lines 47-56 of column 5 the surface tension of a block copolymer that may be used as the polyalkylene glycol polymer.
LI does not explicitly teach a surface tension at 20.5°C of 24 mN/m.
In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
Regarding claim 8, LI teaches in lines 47-56 of column 5 the viscosity of a block copolymer that may be used as the polyalkylene glycol polymer.
LI does not explicitly teach a kinematic viscosity at 25°C of 0.95 mm2/s.
However, LI teaches that viscosity modifiers may be added.
“Wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
Regarding claim 9, LI does not explicitly teach the pH of the composition.
However, LI also teaches in lines 25-50 of page 3 that the addition of anionic surfactant raises the pH of the composition. LI further teaches in lines 43-54 that the anionic surfactant include those in which the hydrophobic section carries no charge unless the pH is raised to neutrality or above.
LI further teaches in lines 15-24 of column 11 that many surfactants are most effective at neutral pH range.
.
Response to Arguments
Applicant’s amendments to necessitate 1,3-bisaminocyclohexane, filed 03/22/2021, have overcome the prior art in the previous rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LI (U.S. 7125827) in view of MASANORI et al. (JP-2510233-B2) in view of the machine translation of MASANORI et al. or LI (U.S. 7125827) in view of KAWATO et al. (JP 5629605 B2) in view of the machine translation of KAWATO et al.  Both MASANORI et al. and KAWATO et al. teach 1,3 bisamino cyclohexanes as antibacterial compounds in lubricants.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/Examiner, Art Unit 1771 


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771